Citation Nr: 0736348	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service-connected residuals of a gunshot wound to the 
right lower extremity.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1948 to 
July 1962.  

This matter initially before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision.  

The veteran's appeal has been advanced on the Board's docket 
be reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007).  

In September 2006, the Board remanded the issue on appeal to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for further development.  

While the issue of a total compensation rating based 
individual unemployability, was previously on appeal, this 
benefit was granted in an April 2007 RO rating decision.  
Accordingly, the matter is no longer before the Board.  



FINDINGS OF FACT

The service-connected residuals of the gunshot wound to the 
right knee is currently shown to be manifested by a 
disability picture that more nearly approximates that of a 
moderately severe injury to both Muscle Group XIII and XIV.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for the service-connected residuals of a gunshot wound to the 
right lower extremity based on injury to Muscle Group XIII 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.56, 4.73 including Diagnostic Code 5313 (2007).  

2.  The criteria for the assignment of a separate 30 percent 
rating for the service-connected residuals of a gunshot wound 
to the right lower extremity based on injury to Muscle Group 
XIV have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.56, 4.73 including Diagnostic Code 5314 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and to the extent that the action taken 
hereinbelow is favorable to the veteran, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that the veteran's service medical records do 
not include contemporaneous medical notes referable to the 
incident in September 1950 when he was injured.  Once the 
veteran returned from Korea to the United States in October 
1950, documentation pertaining to treatment of his gunshot 
wound is available.  

The first documentation of the veteran's gunshot wound to the 
right knee was in October 1950.  It was noted that the 
veteran had a missile wound that penetrated the right knee 
and the bullet entered the tibia just below the knee and 
traversed the knee just posterior to the femur.  In November 
1950, an x-ray study showed that he had a fracture of the 
tibia plateau.  

The entrance wound was located over the upper anterior leg 
below the patella in the midline.  Then the bullet was noted 
to have apparently traveled up the soft tissue and lodged as 
there was no exit wound.  There apparently no artery or nerve 
damage.  He had undergone debridement of the entrance wound.  

The veteran had a small 2 cm by 2 cm granulation infected 
area over the right anterior knee below the patella in the 
center of an incisional scar.  There was considerable 
limitation of motion of the right knee joint with moderate 
atrophy quadriceps.  The right posterior tibial pulse was not 
palpable, but general circulation of extremity was good.  

An examination of the right knee showed decreased density and 
slight irregularity of the anterior surface of the upper end 
of the tibia which might have been due to bone infection.  
There was only minimal periosteal reaction and a slight 
irregular shadow of bone density seen between the tibial 
spines due to small bone fragments from the joint surface of 
the tibia.  

In September 2004, a VA examination noted that the veteran 
was diagnosed with ataxia and used a walker for balance.  The 
veteran reported having problems with stiffness, fatigue and 
unstableness particularly on uneven ground or stairs.  

An examination of the right knee revealed that the veteran 
had from 0 to 130 degrees of motion, and mild patellofemoral 
crepitance and stable ligaments in all plains.  There was a 4 
inch transverse scar at the medial side of the proximal 
tibia.  There was contraction of the scar that was slightly 
hypopigmented and superficial without skin loss or deep 
subcutaneous fat loss.  There was no evidence of gross 
distortion in that area.  

The radiographs showed a metallic fragment proximal to the 
knee in the lateral thigh and the proximal tibia showed mild 
sclerosis consistent with previous blunt injury to the tibia.  
The interpretation found that the knee showed no evidence of 
joint space narrowing or osteophytes.  

The veteran was assessed with a gunshot wound to the proximal 
tibia with retained fragment and with significant ataxia.  
The examiner opined that that there was no evidence of 
arthritis of the knee or loss of function secondary to the 
gunshot wound.  The examiner also stated that there was no 
evidence of decreased motion or loss with pain, weakness or 
lack of endurance or fatigue.  

At a June 2005 VA examination, the gunshot wound was noted to 
have been cleaned in a field hospital from which he was 
transported stateside for the nursing care and wound healing.  
The veteran used a walker for his ataxia condition.  

The veteran had weekly flare ups of joint pain and had to 
hold onto his walker or a stable object to dress or prepare 
food.  This affected his ability to drive.  The flexion was 
noted to be from 0 to 130 degrees, and extension was from 0 
to +5 degrees.  There was no loss of a bone or joint 
ankylosis.  

The examiner stated that the wound was a through and through 
injury, and there were no associated bone, nerve, vascular or 
tendon injuries.  There was no loss of deep fascia or muscle 
substance, including atrophy and no intermuscular scarring.  

The muscle function was normal, in terms of comfort, 
endurance, and strength sufficient enough to perform 
activities of daily living.   There were no residuals of 
nerve damage, tendon damage, bone damage or limitation of 
motion of any joint limited by muscle disease or injury.  

The examiner noted that veteran had a 9 by .5 cm scar that 
was 6 cm below the patella that was not painful or adherent.  
There were no separate entry and exit wounds.  

In December 2006, a VA examination noted that the veteran had 
been shot in his right anterior knee and that the entrance 
wound was over the tibial tubercle with no exit wound.  The 
examiner noted that a sequestrum had developed 
radiographically, and was suspicious for early osteomyelitis, 
but was apparently never proven.  About five to six weeks 
after the injury, he underwent debridement of the right 
proximal tibia.  No attempt was made to remove the missile 
which was lodged posterolaterally in the hamstrings, 4 or 5 
inches above the knee joint level.  

The veteran stated that, in the past few years, his knee 
began to buckle and develop trace swelling if he was on this 
feet too long.  There was no locking, although the knee did 
pop at times.  

The veteran was able to walk very slowly with his walker on a 
level up to a half of a mile at a time, but this was not 
possible on some days due to flare-ups of the knee pain, 
swelling and instability.  

On examination, there was a stellate, well healed wound scar 
over the right anterior tubercle compatible with the gunshot 
wound of entrance.  Superimposed on that was a well-healed 
transverse surgical incision that measured 3 inches in length 
and was over the anteorlateral aspect of the knee at the 
tubercle level.  There was trace swelling of the right knee 
but no effusion.  

The range of motion of the right knee was from 0 to 130 
degrees with slight guarding throughout the arc of motion and 
complaints of discomfort only in the terminal 10 degrees of 
flexion where the discomfort registered anteriority and 
antermoedially.  There was no ligament instability of the 
right knee.  

There was a mild tenderness over the anterior proximal tibia 
in the area of the scar, and a 1/3 inch of measurable atrophy 
of the right thigh measured at 4 inches above the superior 
pole of the patella as compared to the opposite left side.  

The veteran's hamstring strength was 3 out of 5 on the right 
side compared to 5 out of 5 on the left, and quadriceps 
strength was 4 out of 5 on the right side compared to 5 out 
of 5 on the left side.  

The veteran needed assistance to get out of a chair and, when 
he stood, he kept a broad based stance with his feet 
externally rotated that appeared unsteady.  When he attempted 
to walk forward without his walker, he maintained a broad-
based gait and grabbed hold of the wall and cabinets and 
appeared quite unstable.  To prevent the knee from buckling 
and locking, he kept the right knee fully extended.  

The radiograph studies revealed a slight asymmetry in the 
appearance of the knees and increased sclerosis noted in the 
distal femur and proximal tibia, which included a large area 
in the tubercle area at the entrance wound site.  

There was increased slight narrowing of the lateral 
compartment of the right knee compared to the left.  The 
medial and lateral compartments appeared to be subtle 
narrowed.  

The patellofemoral sunrise view showed definite asymmetry 
with narrowing patellofemral joint on the right only.  The 
lateral view of the right knee showed a retained hyperdense 
fragment in the area of the proximal tibia that possibly 
represented a small area of sclerotic bone.  

A large metallic bullet fragment was shown and lay 
posterolateral to the femur at approximately the middle 
distal third junction of the femur.  It was perhaps 1/2 inch 
lateral to the femoral shaft on the anterior-posterior view 
and 1/2 inch posterior to the femur on the lateral view.  

The examiner diagnosed the veteran with an old gunshot wound 
of the right proximal tibia at the knee level with healed 
fracture of the proximal tibia and with slight limitation of 
knee flexion, moderate weakness of the right hamstring 
musculature, slight weakness of right quadriceps musculature, 
and radiographic and clinical evidence of mild degenerative 
arthritis of the right knee joint.  

The VA examiner stated that the veteran was virtually totally 
dependent on his walker for balance and that 75 percent of 
the veteran's balance was related to his hereditary 
cerebellar ataxia.  About 25 percent was due to his 
arthritic, weak right knee that was related to the aftermath 
of his old gunshot wound.  

In a February 2007 addendum, the VA examiner added that the 
veteran had two scars over the right anterior knee, and there 
was a stellate 1/2 inch diameter scar directly over the tibial 
tubercle.  

There was  superimposed on the gunshot wound a well-healed, 
transverse surgical scar that measured 3 inches in length 
over the anterolateral aspect of the right knee at the 
tubercle level.  Both scars were minimally tender and that 
did not cause the veteran significant pain or produce any 
real functional limitations.  

In November 2004, the RO assigned a 10 rating for damage to 
Muscle Group XI, effective in July 2004.  

38 C.F.R. § 4.73, Diagnostic Code 5311, concerns Muscle Group 
XI, which includes flexion of toes, flexion of knee, and 
posterior and lateral crural muscles, and muscles of calf.  A 
10 percent disability rating is assigned for evidence of 
moderate impairment.  A 20 percent disability rating is 
required for moderately severe impairment.  A 30 percent 
disability rating is required for severe impairment.  

38 C.F.R. § 4.73, Diagnostic Code 5313, concerns Muscle Group 
XIII, which includes extension of hip and flexion of knee, 
posterior thigh group, and hamstring complex of 2 joint 
muscles.  A 10 percent evaluation is assigned for a moderate 
disability of the muscles contemplated by muscle group XIII.  

A 30 percent evaluation is assigned for a moderately severe 
disability of the muscles contemplated by the muscle group. A 
40 percent evaluation is assigned for a severe disability of 
the muscles contemplated by the muscle group.  

38 C.F.R. § 4.73, Diagnostic Code 5314, concerns Muscle Group 
XIV and assigns a 10 percent evaluation for a moderate 
disability of the muscles contemplated by muscle group XIII.  

A 30 percent evaluation is assigned for a moderately severe 
disability of the muscles contemplated by the muscle group. A 
40 percent evaluation is assigned for a severe disability of 
the muscles contemplated by the muscle group.  


The Board notes that 38 C.F.R. § 4.56 deals with slight, 
moderate, moderately severe, and severe.  

A slight disability of muscles constitutes a simple wound 
without debridement or infection.  In such cases, there will 
be a service department record of a superficial wound, with 
brief treatment and a return to duty.  These cases will be 
characterized by healing, with good functional results and no 
cardinal signs or symptoms of muscle disability as 
characterized by 38 C.F.R. § 4.56(c).  

Objective findings include a minimal scar; no evidence of a 
facial defect, atrophy, or impaired tonus; and no impairment 
of function or metallic fragments retained in the muscle 
tissue.  38 C.F.R. § 4.56(d)(1).  

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  

Objective findings include small or linear entrance and (if 
present) exit scars which indicate a short track of the 
missile through muscle tissue, some loss of deep fascia or 
muscle substance, impairment of muscle tonus and loss of 
power, or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound, a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
an inability to keep up with work requirements.  

Objective findings of a moderately severe muscle wound are 
entrance and (if present) exit scars indicating the track of 
the missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  

Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

Additionally, under this criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).  

Based on a careful review of the service medical records and 
the recent VA examinations, the Board finds that the service-
connected residuals of the gunshot wound to the right lower 
extremity is more appropriately rated based on injury or 
damage to both Muscle Group XIII and Muscle Group XIV.  

While it is difficult from the record to identify the 
specific muscles that were involved in right knee gunshot 
wound, it does appear that the wound caused damage beginning 
at knee level and then up into the posterior thigh.  As such, 
given the location of the wound, the Board finds no ratable 
damage involving the musculature below the knee, including 
Muscle Group XI.  In addition, the recent VA examination 
noted only involvement of the right hamstring complex and the 
right quadriceps musculature.  Thus, Muscle Group XI will not 
be assigned a compensable rating based on any residual damage 
thereto.  

The Board notes that, in evaluating the extent of the damage, 
the veteran sustained a fracture of the tibia plateau and had 
debridement and some infection that required prolonged 
treatment after the initial injury.  There also was a history 
of loss of strength and endurance, as well as x-ray evidence 
showing that the bullet was still in the thigh and current 
arthritis of the right knee.  

Given these facts, the Board finds that the service-connected 
disability picture more nearly approximates that moderately 
severe damage or injury to both Muscle Groups XIII and XIV.  
However, findings commensurate with severe damage to either 
are demonstrated in this case.  

The Board notes in this case that the current version of the 
criteria provides that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than that assigned for unfavorable ankylosis of that joint.  

Thus, separate ratings of 30 percent are assignable under 
Diagnostic Codes 5313 and 5314.for the service-connected 
residuals of a gunshot wound to the right lower extremity, 
beginning on July 30, 2004 are warranted.  



ORDER

An increased rating of 30 percent for the service-connected 
residuals of a gunshot wound to the right lower extremity 
based on injury to Muscle Group XIII is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

A separate rating of 30 percent for the service-connected 
residuals of a gunshot wound to the right lower extremity 
based on injury to Muscle Group XIV is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


